PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/382,850
Filing Date: 19 Dec 2016
Appellant(s): Carstens et al.



__________________
Grant Coffield
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werth (US 2003/0071044).

1: Werth discloses a formed blank comprising:
a body 316 including a base 310; and
the base including a truncated protrusion ([0007], [0021], [0048]; fig. 11 mad 12).

2: Werth discloses the formed blank of Claim 1 wherein the truncated protrusion is a truncated dome (fig. 11).

3-5: Werth discloses the formed blank of Claim 2 wherein:
the truncated dome includes a first generally curvilinear portion and a second generally curvilinear portion;

the truncated dome first generally curvilinear portion having a first center; and

the truncated dome second generally curvilinear portion having a second center (see annotated figure below).


    PNG
    media_image2.png
    422
    722
    media_image2.png
    Greyscale


8: Werth disclose the formed blank of Claim 1 wherein the truncated protrusion has a reduced volume (fig. 11).
Since the enclosure has a generally planar portion, a reduced volume is implied in comparison to a completely arcuate formation.


Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werth (US 2003/0071044) in view of Cartens (US 2017/0095852).

6: Werth discloses the claimed invention of claim 1 but fails to disclose specific dimensions for the can body and base. Cartens teaches the formed blank of Claim 1 wherein the formed blank has a base gauge and wherein;
the body includes a sidewall 4, 6 depending from the base:
the sidewall has a thickness generally corresponding to the base gauge; and
the truncated protrusion has a thickness that is less than the sidewall ([0073]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the 

7: Werth-Cartens discloses the formed blank of Claim 6 wherein the truncated protrusion has a thickness that is between about 0.0003 inch and 0.002 inch thinner than the sidewall (Cartens; [0076]). 


(2) Response to Arguments

Argument: Werth fails to provide any teaching or disclose whatsoever that the ribbed base includes a “stretched portion” as required by the “truncated protrusion”

Appellant’s special definition specifically defines the truncated protrusion as “a profile for a cup base or can body that includes a “stretched portion” and a generally planar portion at the distal end of the protrusion.” These specifications appear to be based on a method for forming the claimed apparatus. Claim 1 describes an already formed structure. Appellant’s argument imports the verb action of stretching into the structural claim. This method is not given sufficient patentable weight since the outcome, the formed blank, has been claimed and taught in the applied prior art.

Appellant has failed to present any evidence where the formed blank in prior art Werth fails to include a base having a truncated protrusion. Figure 11 of Werth explicitly discloses a stretched or domed base 310 having a planar portion at 332.  Paragraph [0007], line 5 of Werth states “the 

Obviousness implies an expected result. If the shape of the dome can be changed simply by changing the die of the machine, the result of having a planar surface is both expected and met by the prior art. Appellant admits prior art Carstens teaches stretching. Appellant also states “reduced volume’ means a protrusion formed in the bottom of the cup, i.e. dome.  Although the addition of Carstens was used to teach differing base gauges compared to the thickness of the metal, a modification of Carstens to include a planar portion [in the already domed or volume reduced base] in combination with Werth would yield predictable results. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RAVEN COLLINS/Examiner, Art Unit 3735                                                                                                                                                                                                        
Conferees:


/Dave Okonsky/
Supervisory Patent Examiner, Art Unit 3700
                                                                                                                                                                                                        
{Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.